UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 Notes to financial statements page 14 Trustees and officers page 28 For more information page 32 CEO corner To Our Shareholders, The stock market gained ground over the last 12 months, returning 20.59% through June 30, 2007, as measured by the Standard & Poors 500 Index. It was bolstered by stronger-than-expected corporate earnings growth, healthy global economic growth, increased merger and acquisitions activity and mostly steady interest rates. These positives served to overcome concerns about inflation, a slumping housing market, the subprime mortgage debacle and mixed signals on the future direction of interest rates. In fact, at the end of May, the stock market passed a significant milestone, when the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high on May 30, 2007. This nearly complete market cycle highlights the importance of an investment principle you have heard us speak of often: diversification. That is because it is a key to protecting, and growing, your assets. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. With the recent volatility in the securities markets, it has prompted investors to question how long this type of market cycle will last. History tells us it will end and that when it does, todays leaders may well turn into laggards and vice versa. Indeed, the current subprime mortgage market woes, the subsequent credit crunch and their impact on the financial markets and the global credit markets, are just the latest examples of why investors should be well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of August 27, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks to provide high current income, consistent with modest growth of capital, by investing at least 80% of its assets in a diversified portfolio of dividend-paying securities. The Fund will normally invest more than 65% of its total assets in securities of companies in the utilities industry. Over the last twelve months ► Preferred and utility common stocks posted solid gains during the period, fueled by a relatively benign interest rate backdrop and strong investor demand. ► Utility common stock holdings aided the Fund's returns the most. ► Tax-advantaged preferred holdings performed well, but those without tax benefits lagged. Top 10 issuers NSTAR 5.0% Citigroup, Inc. 3.0% Bear Stearns Cos. (The) 3.6% Lehman Brothers Holdings, Inc. 2.9% DTE Energy Co. 3.4% Energy East Corp. 2.8% CH Energy Group, Inc. 3.1% Southern Union Co. 2.6% Bank of America Corp. 3.0% Alliant Energy Corp. 2.6% As a percentage of the Funds net assets plus the value of preferred shares on June 30, 2007. 1 Managers report John Hancock Patriot Select Dividend Trust Preferred stocks and utility common stocks  the two primary areas of emphasis for John Hancock Patriot Select Dividend Trust  generated decent gains for the 12-month period ended June 30, 2007. Both segments started off the period in the doldrums, plagued by concerns that strong economic conditions might fuel inflation and prompt the Federal Reserve Board to raise interest rates to stave it off. Because preferreds and utility common stocks tend to make fixed-income payments in the form of dividends, their prices generally move higher and lower in response to expectations for interest rates and inflation. But from about August through the end of 2006, preferreds and utility commons rallied strongly as the Fed refrained from raising rates amid slowing economic conditions and contained inflation, prompting investors to hope that the central bank might actually cut interest rates in early 2007. A series of reports indicating that the housing market and other parts of the economy were slowing provided investors evidence that inflation wasnt the same concern it had been just a few months earlier. During most of the first four months of 2007, both utility common and preferred stocks continued to be bolstered by persistently strong investor demand for securities that generated attractive amounts of incremental income over U.S. Treasury securities. Both asset classes also benefited from a reasonably favorable interest rate environment as the SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS National Fuel Gas ▲ Rebound in energy prices; planned shale exploration Energy East ▲ Company to be bought by Spanish energy concern SLM ▼ Investors fear company will be downgraded after leveraged buyout 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Gregory K. Phelps and Mark T. Maloney Federal Reserve Board left its target short-term interest rate unchanged at 5.25% . A spate of merger and acquisition activity further boosted utility stocks. Preferred stocks, however, retraced some of those gains late in the period as a growing supply of the securities acted as a drag on their prices. And preferreds and utility commons came under significant pressure in May and June amid a bout of profit taking, as investors seemingly concluded that the Fed wasnt going to be cutting rates in 2007. Preferred stocks and utility common stocks  generated decent gains for the 12-month period ended June 30, 2007. Against that year-long backdrop, preferred stocks that offered a certain tax advantage known as the dividends received deduction (DRD) outpaced those without the tax benefit. Thats primarily because tax-advantaged securities were in short supply throughout much of the period. Performance For the 12 months ended June 30, 2007, John Hancock Patriot Select Dividend Trust returned 12.69% at net asset value (NAV) and 13.68% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. The Funds yield at closing market price on June 30, 2007 was 5.15% . By comparison, the average closed-end specialty-utilities fund returned 25.01% at net asset value, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers Aggregate Bond Index gained 6.12%, the Merrill Lynch Preferred Stock DRD Index rose 10.42% and the S&P 400 Mid-Cap Utilities Index returned 17.34% . Patriot Select Dividend Trust 3 Utility commons generate results As they have for some time now, our utility common stock holdings provided the biggest boost to the Funds performance. Among the most significant contributors was National Fuel Gas Co. It performed well, thanks in large part to strong pricing conditions for natural gas and investors excitement over the companys plans to explore for gas in the Devonian black shales region in Pennsylvania and New York. Our holdings in Energy East Corp. were also among our biggest winners, as the company was the target of a cash buyout offer in June by a Spanish utility. Our stake in Dominion Resources, Inc. also performed well, bolstered in part by the companys sale of most of its oil and gas properties, as well as its intended buyback of a large amount of its outstanding shares of common stock. Our holdings in telecommunications giant AT&T, Inc. posted good gains due to growing recognition that the companys stock provided an attractive dividend yield, that its merger was working and that it was gaining market share in the broadband and wireless segments. The rising price of oil also helped our energy related holdings, specifically BP Plc and Total SA. INDUSTRY DISTRIBUTION 1 Multi-utilities 41% Electric utilities 20% Investment banking & brokerage 7% Oil & gas exploration & production 7% Diversified financial services 6% Gas utilities 4% Life & health insurance 3% Integrated telecommunication services 2% Regional banks 2% Integrated oil & gas 2% Consumer finance 2% Agricultural products 2% Thrifts & mortgage finance 1% Preferreds mixed Among our preferred holdings, we enjoyed strong performance from PNM Resources, Inc., helped by the companys ability to generate greater-than-expected customer growth. In addition, investors were excited by news that Microsoft founder Bill Gates personal investment vehicle was entering into a joint venture with the utility and energy company. Our holdings in MetLife, Inc. also served us well, aided by strong demand for DRD-eligible preferreds. Bank of America Corp.s preferred holdings also enjoyed solid performance, helped by investor demand for attractively priced tax-advantaged preferred stocks issued by high-quality companies amid a dearth of such securities. Many of our preferred stock holdings in the brokerage area performed quite well during the period, led by Goldman Sachs Group, Inc. and Merrill Lynch & Co., Inc. The brokers benefited from their ability to fire on all cylinders in their key businesses, including stocks, investment banking, asset Patriot Select Dividend Trust 4 management and private equity. They also benefited from providing services to the thriving hedge fund industry, as well as posting strong gains from their proprietary trading accounts. In contrast, we lost ground with our stake in the preferred stock of student-loan company SLM Corp. Investors became concerned about a potential credit downgrade of the company amid news about the financing details of the companys agreement to be taken private in a leveraged buyout. Of particular concern was the high level of debt that would have to be serviced through cash flow from operations. We continued to hold onto SLM because we believe the stocks price reflected the worst case scenario, and we werent willing to part with it at such discounted valuations. As they have for some time now, our utility common stock holdings provided the biggest boost to the Funds performance. Outlook As we enter the second half of 2007, were cautiously optimistic about the prospects for preferred and utility common stocks. In our view, the ongoing downturn in the housing market and the higher consumer interest rates and bond yields that we saw at the end of the period could have a slowing effect on the economy in coming months. If economic growth trails off and inflation remains in check, we could see a rally in Treasury bonds. That rally, in turn, could be the catalyst for better performance for preferred stocks and utility common stocks. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 65% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of net assets plus the value of preferred shares on June 30, 2007. Patriot Select Dividend Trust 5 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 6-30-07 This schedule is divided into three main categories: common stocks, preferred stocks and short-term investments. Common and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 56.07% (Cost $75,721,022) Diversified Financial Services 0.69% Bank of America Corp. 21,200 1,036,468 Electric Utilities 6.65% Integrys Energy Group, Inc. 98,643 5,004,159 Pinnacle West Capital Corp. 30,000 1,195,500 Progress Energy, Inc. 84,000 3,829,560 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 20,000 6,200 Gas Utilities 1.61% National Fuel Gas Co. 56,150 2,431,857 Integrated Oil & Gas 2.61% BP Plc, ADR (United Kingdom) (F) 21,044 1,518,114 Total SA, ADR (France) (F) 30,000 2,429,400 Integrated Telecommunication Services 3.59% AT&T, Inc. 97,700 4,054,550 Verizon Communications, Inc. 33,150 1,364,786 Multi-Utilities 40.46% Alliant Energy Corp. 148,000 5,749,800 Ameren Corp. 85,400 4,185,454 CH Energy Group, Inc. 151,250 6,801,713 Consolidated Edison, Inc. 45,000 2,030,400 Dominion Resources, Inc. 51,000 4,401,810 Duke Energy Corp. 53,410 977,403 DTE Energy Co. 155,900 7,517,498 Energy East Corp. 240,750 6,281,168 NiSource, Inc. 117,700 2,437,567 NSTAR Electric Co. 188,000 6,100,600 OGE Energy Corp. 126,092 4,621,272 SCANA Corp. 21,700 830,893 TECO Energy, Inc. 176,750 3,036,565 Vectren Corp. 30,000 807,900 Xcel Energy, Inc. 260,000 5,322,200 See notes to financial statements Patriot Select Dividend Trust 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Oil & Gas Storage & Transportation 0.46% Spectra Energy Corp. 26,705 693,262 Credit Issuer, description rating (A) Shares Value Preferred stocks 89.05% (Cost $133,121,173) Agricultural Products 2.20% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 40,000 3,327,500 Consumer Finance 2.93% SLM Corp., 6.97%, Ser A BBB 92,000 4,420,600 Diversified Financial Services 8.08% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 220,000 5,667,200 Citigroup, Inc., 6.213%, Depositary Shares, Ser G A+ 44,000 2,203,080 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A+ 86,100 4,331,691 Electric Utilities 22.91% Alabama Power Co., 5.20% BBB+ 240,000 5,556,000 Duquesne Light Co., 6.50% BB+ 107,000 5,360,037 Entergy Arkansas, Inc., 6.45% BB+ 100,000 2,500,000 Entergy Mississippi, Inc., 6.25% BB+ 104,000 2,525,255 Interstate Power & Light Co., 7.10%, Ser C BBB 25,000 638,750 Interstate Power & Light Co., 8.375%, Ser B Baa2 46,000 1,443,250 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 4,968,760 PPL Energy Supply LLC, 7.00% BBB 50,000 1,302,000 Southern California Edison Co., 6.00%, Ser C BBB 18,000 1,732,500 Southern California Edison Co., 6.125% BBB 35,000 3,529,533 Virginia Electric & Power Co., $6.98 BB+ 10,500 1,071,656 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,014,375 Westar Energy, Inc., 6.10% AAA 90,000 2,170,800 Wisconsin Public Service Corp., 6.76% BBB+ 7,500 776,485 Gas Utilities 3.82% Southern Union Co., 7.55%, Ser A BB 226,300 5,768,387 See notes to financial statements Patriot Select Dividend Trust 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage 10.39% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 140,200 6,904,850 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 23,000 1,155,750 Goldman Sachs Group, Inc., 6.20%, Ser B A 20,000 509,000 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A 125,600 5,840,395 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 13,000 637,000 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 25,000 636,250 Life & Health Insurance 3.64% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,501,850 Movies & Entertainment 0.35% Viacom, Inc., 6.85% BBB 21,500 523,525 Multi-Utilities 19.07% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,097,500 BGE Capital Trust II, 6.20% BBB 200,000 4,706,000 NSTAR Electric Co., 4.25% A 64,157 5,052,364 PNM Resources, Inc., 6.75%, Conv BBB 66,055 3,302,750 PSEG Funding Trust II, 8.75% BB+ 36,300 921,294 Public Service Electric & Gas Co., 6.92% BB+ 30,627 3,037,816 SEMPRA Energy, $4.36 BBB+ 19,250 1,617,000 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 545,383 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,522,347 Oil & Gas Exploration & Production 9.63% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,893,750 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,174 4,853,531 Devon Energy Corp., 6.49%, Ser A BB+ 53,500 5,383,438 Nexen, Inc., 7.35% (Canada) (F) BB+ 95,000 2,413,000 Regional Banks 3.51% HSBC USA, Inc., $2.8575 (G) AA 108,000 5,298,750 Specialized Finance 0.33% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 503,600 Thrifts & Mortgage Finance 1.62% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,444,067 See notes to financial statements Patriot Select Dividend Trust 8 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Wireless Telecommunication Service 0.57% Telephone & Data Systems, Inc., 6.625% BB+ 39,600 863,676 Interest Maturity Par value Issuer, description rate date Value Short-term investments 0.93% (Cost $1,405,796) Consumer Finance 0.93% Chevron Texaco Corp. Disc. Note 5.220%(Y) 7-2-07 $1,406 1,406,000 Total investments (Cost $210,247,991) 146.05% Other assets and liabilities, net 0.55% Fund preferred shares, at liquidation value (46.60%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $6,200 or 0.004% of the net assets applicable to common shareholders as of June 30, 2007. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,327,500 or 2.20% of the net assets applicable to common shareholders as of June 30, 2007. (Y) Represents current yield on June 30, 2007. See notes to financial statements Patriot Select Dividend Trust 9 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 6-30-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $210,247,991) $220,544,844 Cash 54,055 Dividends receivable 1,000,763 Receivable from affiliates 36,068 Other assets 33,152 Total assets Liabilities Payable to affiliates Management fees 146,115 Other 36,197 Other payables and accrued expenses 105,335 Total liabilities Auction Market Preferred Shares (AMPS) and accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 700 shares issued, liquidation preference of $100,000 per share Net assets Common shares capital paid-in 143,161,777 Accumulated net realized loss on investments (2,705,680) Net unrealized appreciation of investments 10,296,853 Accumulated net investment income 261,563 Net assets applicable to common shares Net asset value per common share Based on 10,010,393 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $15.09 See notes to financial statements Patriot Select Dividend Trust 10 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 6-30-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to AMPS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $6,048) $12,191,982 Interest 182,725 Total investment income Expenses Investment management fees (Note 2) 1,790,058 Administration fees (Note 2) 335,636 Compliance fees 4,400 AMPS auction fees 184,941 Printing fees 53,316 Custodian fees 43,583 Transfer agent fees 38,120 Professional fees 35,751 Registration and filing fees 24,317 Trustees fees 9,480 Interest 14 Miscellaneous 25,409 Total expenses Net investment income Realized and unrealized gain Net realized gain on investments 2,119,009 Change in net unrealized appreciation (depreciation) of investments 7,723,715 Net realized and unrealized gain Distributions to AMPS (2,908,708) Increase in net assets from operations See notes to financial statements Patriot Select Dividend Trust 11 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders. Year Year ended ended 6-30-06 6-30-07 Increase (decrease) in net assets From operations Net investment income $9,971,920 $9,829,682 Net realized gain (loss) (4,774,630) 2,119,009 Change in net unrealized appreciation (depreciation) (5,705,396) 7,723,715 Distributions to AMPS (2,351,712) (2,908,708) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (8,198,513) (6,726,984) Total increase (decrease) Net assets Beginning of year 152,036,130 140,977,799 End of year 1 1 Includes accumulated net investment income of $67,573 and $261,563, respectively. See notes to financial statements Patriot Select Dividend Trust 12 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. Period ended 6-30-03 1 6-30-04 1 6-30-05 1 6-30-06 6-30-07 Per share operating performance Net asset value, beginning of period Net investment income 2 1.08 0.96 1.03 1.00 0.98 Net realized and unrealized gain (loss) on investments 0.06 (0.17) 1.94 (1.06) 0.99 Distributions to AMPS (0.10) (0.08) (0.15) (0.23) (0.29) Total from investment operations Less distributions to common shareholders From net investment income (1.08) (1.08) (0.99) (0.82) (0.67) Net asset value, end of period Per share market value, end of period Total return at net asset value 3 (%) 4 4 4 Total return at market value 3 (%) Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) 137 133 152 141 151 Ratio of expenses to average net assets 5 (%) 1.90 1.78 1.72 1.70 1.66 Ratio of net investment income to average net assets 6 (%) 8.62 7.04 7.17 6.89 6.39 Portfolio turnover (%) 2 18 36 26 14 Senior securities Total value of AMPS outstanding (in millions) $70 $70 $70 $70 $70 Involuntary liquidation preference per unit (in thousands) $100 $100 $100 $100 $100 Average market value per unit (in thousands) $100 $100 $100 $100 $100 Asset coverage per unit 7 $294,629 $288,521 $316,085 $300,063 $313,751 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 4 Unaudited. 5 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratio of expenses would have been 1.22%, 1.18%, 1.16%, 1.14% and 1.14%, respectively. 6 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratio of net investment income would have been 5.52%, 4.65%, 4.82%, 4.64% and 4.39%, respectively. 7 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing such amount by the number of AMPS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Patriot Select Dividend Trust 13 Notes to financial statements Note 1 Accounting policies John Hancock Patriot Select Dividend Trust (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p
